PER CURIAM.
Defendant seeks review of the lower court’s order granting partial summary judgment in favor of the plaintiff in a mortgage foreclosure action.
The partial summary judgment was in JDC’s favor on Brickell Station Tower’s usury defense. It also determined that the thirty eight million dollars, the principal amount of the promissory notes, had not been repaid. Brickell Station Tower’s other defenses and counterclaims are still pending resolution.
The lower Court’s order granting partial summary judgment is a non-final, nonap-pealable order under Florida Rules of Appellate Procedure 9.130(a)(3)(C)(iv), since there is not a determination of liability.
This appeal is dismissed without prejudice.
HUBBART and GODERICH, JJ., concur.